COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Ex parte Anthony Martin

Appellate case number:    01-17-00025-CR

Trial court case number: 389613A

Trial court:              174th District Court of Harris County

        This is an appeal from the denial of Anthony Martin’s application for writ of habeas
corpus. The State filed a motion to abate the appeal and to remand to the trial court for
preparation of findings of fact and conclusions of law supporting the denial of relief. Martin
filed a response opposing the motion, noting that the trial judge who presided over this case and
heard the evidence is no longer on the bench.
       We ask the State to file a reply to Martin’s response on or before Monday, May 15, 2017.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: May 9, 2017